           Case 8:20-bk-04253-CED         Doc 70     Filed 11/25/20    Page 1 of 278




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION
                                 www.flmb.uscourts.gov

In re:                                                           Chapter 11

OUTDOOR BY DESIGN LLC,                                           Case No.: 8:20-bk-04253-CED

         Debtor.                               /

                       NOTICE OF SERVICE OF SUBPOENAS FOR
                           RULE 2004 EXAMINATIONS AND
                           PRODUCTION OF DOCUMENTS

         Pursuant to Federal Rule of Bankruptcy Procedure 2004-1 and Fed. R. Civ. P. 45, Taizhou

Yuanda Investment Group Co., Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda

Travelling Articles Co., Ltd. (collectively “TZY”), by and through its undersigned counsel, hereby

gives notice of service of the subpoenas attached hereto as Exhibit A, pursuant to which TZY will

take the oral examinations of the following at the dates, times and locations listed below, and

pursuant to which TZY requests the production of documents as set forth in the subpoenas attached

hereto as Exhibit A by no later than December 16, 2020:

       DEPONENT                      DATE AND TIME             LOCATION
 Donald Corning                      December 17, 2020         Underwood Murray P.A.
                                                               100 N. Tampa St., Suite 2325
                                     9:00 a.m. ET              Tampa, FL 33062
                                                               (813-540-8403)
                                                               **by videoconference (link to be
                                                               provided)

 Erin Corning                        December 18, 2020         Underwood Murray P.A.
                                                               100 N. Tampa St., Suite 2325
                                     9:00 a.m. ET              Tampa, FL 33062
                                                               (813-540-8403)
                                                               **by videoconference (link to be
                                                               provided)
             Case 8:20-bk-04253-CED        Doc 70    Filed 11/25/20     Page 2 of 278




 Peter Hill                          December 21, 2020         Underwood Murray P.A.
                                                               100 N. Tampa St., Suite 2325
                                     9:00 a.m. ET              Tampa, FL 33062
                                                               (813-540-8403)
                                                               **by videoconference (link to be
                                                               provided)

 Outdoor by Design            LLC December 22, 2020            Underwood Murray P.A.
 30(b)(6) representative                                       100 N. Tampa St., Suite 2325
                                     9:00 a.m. ET              Tampa, FL 33062
                                                               (813-540-8403)
                                                               **by videoconference (link to be
                                                               provided)




       The above-referenced examinations shall be taken at the times and locations listed above,

or such other mutually agreeable date and location which allows for sufficient time and

preparation, before a court reporter duly authorized by law to take depositions or before their

designated representative, who is not of counsel to the parties and not interested in the events of

the cause.

       Production of documents as set forth in the subpoenas is requested to be delivered to Megan

W. Murray, counsel for TZY, on or before December 16, 2020 at Underwood Murray P.A., 100

N. Tampa St., Suite 2325, Tampa, FL 33062.

       Further, pursuant to Federal Rule of Bankruptcy Procedure 2004-1 and Fed. R. Civ. P. 45,

by and through its undersigned counsel, TZY hereby gives notice of service of the subpoenas duces

tecum attached hereto as Exhibit B, pursuant to which TZY requests the production of documents

as set forth in the subpoenas attached hereto as Exhibit B by no later than December 16, 2020:

                (1) iBusinessSolutions, Inc.

                (2) AFG, LLC

                (3) Alliant Furniture Group, LLC

                (4) AMG International LLC


                                                2
Case 8:20-bk-04253-CED      Doc 70    Filed 11/25/20   Page 3 of 278




   (5) B-Cool Technologies, LLC

   (6) Jerry Camp, Jr.

   (7) Tammy Camp

   (8) Casual Products of America, LLC

   (9) Donald Corning

   (10)   Lois Corning

   (11)   Erin Corning

   (12)   Teresa Mueller

   (13)   Jason Farley

   (14)   Kendra Farley

   (15)   Nancy Hill

   (16)   Peter Hill

   (17)   Steven Hornaday

   (18)   Outdoor Brands International, LLC

   (19)   Outdoor Innovations Group, LLC

   (20)   Jody Shapiro

   (21)   Norman Shapiro

   (22)   Ashley Thomas

   (23)   Michael Thomas

   (24)   Z Outdoor Living, LLC




                                  3
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 4 of 278




       Dated: November 25, 2020

                                           Respectfully submitted,

                                           /s/ Megan W. Murray
                                           Megan W. Murray
                                           Florida Bar Number 0093922
                                           UNDERWOOD MURRAY PA
                                           100 N Tampa St. Suite 2325
                                           Tampa, FL 33602
                                           Tel: (813) 540-8401
                                           Email: mmurray@underwoodmurray.com

                                                  -and-

                                           Jason M. Torf
                                           ICE MILLER LLP
                                           200 W. Madison St., Suite 3500
                                           Chicago, IL 60606
                                           Tel: (312) 726-6244
                                           Email: jason.torf@icemiller.com

                                           Co-Counsel for TZY


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and accurate copy of the foregoing has been furnished

via CM/ECF Electronic Notice on all counsel of record.

                                           /s/ Megan W. Murray
                                           Megan W. Murray, FBN 009392




                                              4
Case 8:20-bk-04253-CED   Doc 70   Filed 11/25/20   Page 5 of 278




                    EXHIBIT A
                             Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20           Page 6 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
                Middle
  _________________________________________               Florida, Tampa Division
                                            District of _________________________________________
         Outdoor By Design LLC
In re __________________________________________
                                     Debtor
                                                                                                8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                               11
                                                                                     Chapter ___________
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                   Defendant

                                        SUBPOENA TO TESTIFY AT A DEPOSITION
                                 IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
        Donald Corning,* 967 Carnoustie Way, Oregon, WI 53575-3924
      c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:

  PLACE       Underwood Murray, P.A., 100 N Tampa, Suite 2325, Tampa, FL 33602                                 DATE AND TIME
              813-540-8403                                                                                     December 17, 2020   9:00 a.m. ET
              **by videoconference (link to be provided)
  The deposition will be recorded by this method:
       Court Reporter
   X  Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
       See attached Exhibits A and B

          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
          11/25/2020
  Date: _____________
                             CLERK OF COURT

                                                                                     OR
                                                                                               /s/ Megan W. Murray
                                    ________________________                                 ________________________
                                    Signature of Clerk or Deputy Clerk                             Attorney’s signature


  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
 *The witness fee check will be sent by separate correspondence.
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20             Page 7 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

 X I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                 Donald Corning
  967 Carnoustie Way, Oregon, WI 53575-3924 - AND- c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
       via Certified Mail
__________________________________                    11/25/2020
                                          on (date) ___________________    ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .



          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                                                /s/ Megan W. Murray
                                                                                   ________________________________________________
                                                                                                                  Server’s signature
                                                                                     Megan W. Murray
                                                                                   ________________________________________________
                                                                                                                Printed name and title
                                                                                     Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                     Tampa, FL 33602
                                                                                     mmurray@underwoodmurray.com
                                                                                   ________________________________________________
                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:
                             Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 8 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
               Case 8:20-bk-04253-CED       Doc 70     Filed 11/25/20      Page 9 of 278




                       EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.        The terms “You” or “Your” mean Donald Corning, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.        The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.        The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.        The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.        The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
             Case 8:20-bk-04253-CED     Doc 70     Filed 11/25/20    Page 10 of 278




        6.      The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.      The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
             Case 8:20-bk-04253-CED          Doc 70   Filed 11/25/20     Page 11 of 278




                                        INSTRUCTIONS

        1.        TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.        In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.        Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.        Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.        Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.        In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 12 of 278




        7.        Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.        Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.        If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.       Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                  4

I\15572241.1
           Case 8:20-bk-04253-CED           Doc 70   Filed 11/25/20    Page 13 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
           Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 14 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
           Case 8:20-bk-04253-CED        Doc 70    Filed 11/25/20     Page 15 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                            Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 16 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
                Middle
  _________________________________________               Florida, Tampa Division
                                            District of _________________________________________
         Outdoor By Design LLC
In re __________________________________________
                                     Debtor
                                                                                                8:20-bk-04253-CED
                                                                                     Case No. _____________________
           (Complete if issued in an adversary proceeding)
                                                                                               11
                                                                                     Chapter ___________
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                   Defendant

                                        SUBPOENA TO TESTIFY AT A DEPOSITION
                                 IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
                   *
      Erin Corning, 5770 Longwood Lane, Fitchburg, WI 53711
      c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

  X   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:

  PLACE        Underwood Murray, P.A., 100 N Tampa, Suite 2325, Tampa, FL 33602                                DATE AND TIME
               813-540-8403                                                                                    December 18, 2020 at 9:00 am EST
               **by videoconference (link to be provided)
  The deposition will be recorded by this method:
       Court Reporter
   X  Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
        See attached Exhibits A and B

          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                     OR
                                                                                                Megan W. Murray
                                    ________________________                                 ________________________
                                    Signature of Clerk or Deputy Clerk                           Attorney’s signature


  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
    Group Co., Ltd., et al. ("TZY")  , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
   * The witness fee check will be sent by separate correspondence.
                          Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20              Page 17 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                   Erin Corning
  5770 Longwood Lane, Fitchburg, WI 53711 - AND-       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
                                                      11/25/2020
       via Certified Mail
__________________________________        on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .



          I declare under penalty of perjury that this information is true and correct.
        11/25/2020
Date: _______________
                                                                                    /s/ Megan W. Murray
                                                                                   ________________________________________________
                                                                                                                  Server’s signature
                                                                                     Megan W. Murray
                                                                                   ________________________________________________
                                                                                                                Printed name and title
                                                                                    Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                    Tampa, FL 33602
                                                                                    mmurray@underwoodmurray.com
                                                                                   ________________________________________________
                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:
                            Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 18 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 8:20-bk-04253-CED        Doc 70      Filed 11/25/20     Page 19 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.      The terms “You” or “Your” mean Erin Corning, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.      The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.      The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.      The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.      The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
             Case 8:20-bk-04253-CED     Doc 70     Filed 11/25/20    Page 20 of 278




        6.      The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.      The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
             Case 8:20-bk-04253-CED          Doc 70   Filed 11/25/20     Page 21 of 278




                                        INSTRUCTIONS

        1.        TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.        In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.        Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.        Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.        Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.        In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 22 of 278




        7.        Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.        Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.        If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.       Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                  4

I\15572241.1
           Case 8:20-bk-04253-CED           Doc 70   Filed 11/25/20    Page 23 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
           Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 24 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
           Case 8:20-bk-04253-CED        Doc 70    Filed 11/25/20     Page 25 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                            Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 26 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
                Middle
  _________________________________________               Florida, Tampa Division
                                            District of _________________________________________
         Outdoor By Design LLC
In re __________________________________________
                                     Debtor
                                                                                                8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                               11
                                                                                     Chapter ___________
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                   Defendant

                                        SUBPOENA TO TESTIFY AT A DEPOSITION
               *
                                 IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
      Peter Hill, 2876 Deer Creek Run, Sun Prairie, WI 53590
      c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

  X   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment:

  PLACE        Underwood Murray, P.A., 100 N Tampa, Suite 2325, Tampa, FL 33602                                DATE AND TIME
               813-540-8403                                                                                     December 21, 2020 at 9:00 am EST
               **by videoconference (link to be provided)
  The deposition will be recorded by this method:
    Court Reporter

   X  Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
       See attached Exhibits A and B

          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
          11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                     OR
                                                                                                /s/ Megan W. Murray
                                    ________________________                                 ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature


  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
   Group Co., Ltd., et al. ("TZY")
  ____________________________       , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
   * The witness fee check will be sent by separate correspondence.
                          Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20              Page 27 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                 Peter Hill
  2876 Deer Creek Run, Sun Prairie, WI 53590 - AND- c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
       via Certified Mail
__________________________________                     11/25/2020
                                           on (date) ___________________   ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .



          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                                                /s/ Megan W. Murray
                                                                                   ________________________________________________
                                                                                                                  Server’s signature
                                                                                      Megan W. Murray
                                                                                   ________________________________________________
                                                                                                                Printed name and title
                                                                                    Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                    Tampa, FL 33602
                                                                                    mmurray@underwoodmurray.com
                                                                                   ________________________________________________
                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:
                            Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 28 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20      Page 29 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.      The terms “You” or “Your” mean Peter Hill, including Your employees, partners,

subsidiaries, affiliates, agents, staff members, or representatives.

        2.      The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.      The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.      The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.      The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
             Case 8:20-bk-04253-CED     Doc 70     Filed 11/25/20    Page 30 of 278




        6.      The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.      The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
             Case 8:20-bk-04253-CED          Doc 70   Filed 11/25/20     Page 31 of 278




                                        INSTRUCTIONS

        1.        TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.        In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.        Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.        Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.        Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.        In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 32 of 278




        7.        Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.        Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.        If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.       Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                  4

I\15572241.1
           Case 8:20-bk-04253-CED           Doc 70   Filed 11/25/20    Page 33 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
           Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 34 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
           Case 8:20-bk-04253-CED        Doc 70    Filed 11/25/20     Page 35 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                            Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20           Page 36 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                       UNITED STATES BANKRUPTCY COURT
                Middle
  _________________________________________               Florida, Tampa Division
                                            District of _________________________________________
         Outdoor By Design LLC
In re __________________________________________
                                     Debtor
                                                                                                8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                               11
                                                                                     Chapter ___________
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                   Defendant

                                        SUBPOENA TO TESTIFY AT A DEPOSITION
                                 IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
      Outdoor By Design LLC*c/o Jerry Camp, Registered Agent
      7839 Fruitville Road, Sarasota, FL 34240
  To: ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

  X   Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to
  be taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more
  officers, directors, or managing agents, or designate other persons who consent to testify on your behalf about the following
  matters, or those set forth in an attachment: See attached Exhibit 1

  PLACE        Underwood Murray, P.A., 100 N Tampa, Suite 2325, Tampa, FL 33602                                DATE AND TIME
               813-540-8403                                                                                    December 22, 2020 at 9:00 am EST
               **by videoconference (link to be provided)
  The deposition will be recorded by this method:
      Court Reporter
  X   Production: You, or your representatives, must also bring with you to the deposition the following documents,
  electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:
            See attached Exhibits A and B

          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                     OR
                                                                                               /s/ Megan W. Murray
                                    ________________________                                 ________________________
                                    Signature of Clerk or Deputy Clerk                             Attorney’s signature


  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
  * The witness fee check will be sent by separate correspondence.
                          Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20              Page 37 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

 X I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                    Outdoor By Design LLC
    c/o Jerry Camp, Registered Agent, 7839 Fruitville Road, Sarasota, FL 34240
___________________________________________________________________________________________________
       via Certified Mail
__________________________________                         11/25/2020
                                             on (date) ___________________     ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .



          I declare under penalty of perjury that this information is true and correct.
        11/25/2020
Date: _______________
                                                                                    /s/ Megan W. Murray
                                                                                   ________________________________________________
                                                                                                                  Server’s signature
                                                                                    Megan W. Murray
                                                                                   ________________________________________________
                                                                                                                Printed name and title
                                                                                    Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                    Tampa, FL 33602
                                                                                    mmurray@underwoodmurray.com
                                                                                   ________________________________________________
                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:
                            Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 38 of 278
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 8:20-bk-04253-CED       Doc 70     Filed 11/25/20       Page 39 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                         DEFINITIONS

        1.      The terms “You,” “Your,” or “Outdoor by Design” mean Outdoor by Design, LLC,

including Your employees, partners, subsidiaries, affiliates, agents, staff members, or

representatives.

        2.      The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co., Ltd.,

Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd., including

their members, officers, directors, employees, partners, subsidiaries, affiliates, agents, staff

members, representatives, assignees, predecessors, or successors.

        3.      The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.      The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.      The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
             Case 8:20-bk-04253-CED       Doc 70    Filed 11/25/20     Page 40 of 278




        6.      The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries, or

otherwise) between or among one or more persons or entities.

        7.      The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices, drawings,

diagrams, instructions, notes of meetings or communications, electronic mail/messages and/or

email, texts, instant messaging, questionnaires, surveys, charts, graphs, photographs, films,

tapes, disks, data cells, print-outs of information stored or maintained by electronic data

processing or word processing equipment, and all other data compilations from which

information can be obtained, including, without limitation, thumb drives, external hard drives,

electromagnetically sensitive storage media such as CDs, DVDs, memory sticks, floppy disks,

hard disks, and magnetic tapes. The term “Document” also means every copy of a document

where such copy is not an identical duplicate of the original.




                                                2

I\15572241.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20     Page 41 of 278




                                        INSTRUCTIONS

        1.        TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.        In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.        Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that definition

in Your response.

        4.        Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.        Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and “or”

shall be construed either disjunctively or conjunctively as necessary to bring within the scope of

the discovery all responses that might otherwise be construed to be outside its scope. Each of the

following words includes the meaning of every other word: “each,” “every,” “all,” and “any.” The

present tense shall be construed to include the past tense, and the past tense shall be construed to

include the present tense.

        6.        In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the possession,

custody, or control of Your agents, investigators, consultants, and (subject to any otherwise

applicable privileges) attorneys.




                                                  3

I\15572241.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20     Page 42 of 278




        7.        Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from whose

custody or possession that Document was collected.

        8.        Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file name,

and file path. Each native file shall be renamed with a Bates number and delivered sequentially

without gaps. Any ESI that is not text-searchable in native form shall be rendered with OCR

software to produce searchable text. Any hard copy documents scanned or otherwise converted to

electronic form and produced in electronic form shall be produced as single page TIFF images

with document-level (multi-page) searchable text (.TXT) files, rendered with OCR software. The

source of the documents (e.g., hard copy, scanned documents) shall be identified. Load files for

such productions shall include document breaks which indicate the start and stop of each

Document, and sequential Bates numbering without gaps.

        9.        If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.       Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                  4

I\15572241.1
           Case 8:20-bk-04253-CED         Doc 70     Filed 11/25/20     Page 43 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied (cc'd)

                   or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive documents

created, sent, or received during that period. Defendants reserve the right to amend or revise the

relevant time period if the Court orders discovery from a different time period or the parties agree

to a different time period.




                                                 5

I\15572241.1
           Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 44 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided to Outdoor by Design, including

documents sufficient to reflect the amount and terms of those contributions, donations, or loans,

any payments made on those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, or any of its other members, and any of the Affiliated Entities.


        RESPONSE:


        REQUEST NO. 5          All Documents and Communications relating to transfers from

Outdoor by Design to any member, or family member of any member, of Outdoor by Design.




I\15572241.1
           Case 8:20-bk-04253-CED        Doc 70       Filed 11/25/20   Page 45 of 278




        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design, or any

of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                                7

I\15572241.1
Case 8:20-bk-04253-CED   Doc 70   Filed 11/25/20   Page 46 of 278




                     EXHIBIT B
                            Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 47 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

  To:    iBusinessSolutions, Inc. c/o David M. Yohn, 7020 Professional Parkway East, Suite 100, Lakewood Ranch, FL 34240
        ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE       Underwood Murray, P.A., (attn: Megan W. Murray)                                                DATE AND TIME
              100 N Tampa, Suite 2325, Tampa, FL 33602                                                        5:00 p.m. on December 16, 2020
              or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                               /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                           Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 48 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X                                                                                   David M. Yohn, Registered Agent
    I served the subpoena by delivering a copy to the named person as follows: ____________________________________
___________________________________________________________________________________________________
iBusinessSolutions, Inc., 7020 Professional Parkway East, Suite 100, Lakewood Ranch, FL 34240
via Certified Mail
__________________________________                        11/25/2020
                                               on (date) ___________________     ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________
                                                                                              /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature

                                                                                               Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                         Underwood Murray P.A. 100 N. Tampa, Suite
                                                                                         2325, Tampa, FL 33602
                                                                                         mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                            Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 49 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 8:20-bk-04253-CED       Doc 70     Filed 11/25/20       Page 50 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.      The terms “You” or “Your” mean iBusiness, including its members, officers,

directors, employees, partners, subsidiaries, affiliates, agents, staff members, representatives,

assignees, predecessors, or successors.

        2.      The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.      The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.      The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.      The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572649.1
             Case 8:20-bk-04253-CED     Doc 70     Filed 11/25/20    Page 51 of 278




        6.      The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.      The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572649.1
             Case 8:20-bk-04253-CED          Doc 70   Filed 11/25/20     Page 52 of 278




                                        INSTRUCTIONS

        1.        Plaintiffs seek the production of the Documents set forth in the numbered

Requests below that are in Your possession, custody, or control.

        2.        In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.        Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.        Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.        Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.        In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572649.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 53 of 278




        7.        Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.        Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.        If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.       Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                  4

I\15572649.1
           Case 8:20-bk-04253-CED           Doc 70   Filed 11/25/20    Page 54 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572649.1
           Case 8:20-bk-04253-CED         Doc 70     Filed 11/25/20      Page 55 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents relating to transfers of money between You and

Outdoor by Design, whether by wire transfer, ACH transfer, electronic check, check, or other

any other method of transferring money.


        RESPONSE:


        REQUEST NO. 2          All Documents relating to transfers of money between You and the

Affiliated Entities, whether by wire transfer, ACH transfer, electronic check, check, or other any

other method of transferring money.


        RESPONSE:


        REQUEST NO. 3          All Documents relating to the reasons for initiating or receiving the

transfers identified in response to Requests 1 and 2, including any instructions, directions, or

other Documents of which You are aware regarding the initiation or receipt of such transfers.


        RESPONSE:


        REQUEST NO. 4          To the extent not produced in response to Requests 1 through 3, all

account statements, adjusted journal entries, ledgers, balance sheets, or other similar records

relating to payments made to or received from Outdoor by Design or the Affiliated Entities.


        RESPONSE:


        REQUEST NO. 5          All Documents relating to Outdoor by Design’s tax withholdings

and filings, including IRS Form W-2, Form W-3, Form W-4, Form 940, Form 941, Form 943, or

any other documents relating to taxes paid by, to, or for the benefit of Outdoor by Design.


I\15572649.1
           Case 8:20-bk-04253-CED       Doc 70     Filed 11/25/20    Page 56 of 278




        RESPONSE:


        REQUEST NO. 6        To the extent not produced in response to Requests 1 through 5, all

records evidencing payroll payments and the details of those payments, from January 1, 2017 to

the present.


        RESPONSE:




                                               7

I\15572649.1
                            Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 57 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
        AFG, LLC c/o Casual Products of America, LLC, its Registered Agent
       5976 Executive Drive, Suite B, Fitchburg, WI 53719-5329
  To: ________________________________________________________________________________________
                                                 (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

               Underwood Murray, P.A., (attn: Megan W. Murray)
  PLACE                                                                                                      DATE AND TIME
               100 N Tampa, Suite 2325, Tampa, FL 33602
                                                                                                               5:00 p.m. on December 16, 2020
               or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 58 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

                                                                               AFG, LLC c/o Casual Products of America, LLC,
X I served the subpoena by delivering a copy to the named person as follows: ____________________________________
 its Registered Agent, 5976 Executive Drive, Suite B, Fitchburg, WI 53719-5329
___________________________________________________________________________________________________
 via Certified Mail
__________________________________            11/25/2020
                                   on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________
                                                                                        /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature

                                                                                        Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                      Underwood Murray, P.A.,
                                                                                      100 N Tampa, Suite 2325, Tampa, FL 33602
                                                                                  ________________________________________________
                                                                                       mmurray@underwoodmurray.com
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                            Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 59 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 8:20-bk-04253-CED        Doc 70      Filed 11/25/20     Page 60 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.      The terms “You” or “Your” mean AFG, LLC, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.      The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.      The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); Casual Products of America, LLC (“Casual Products of America” or “CPA”);

Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool Technologies, LLC;

Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC, including their

members, officers, directors, employees, partners, subsidiaries, affiliates, agents, staff members,

representatives, assignees, predecessors, or successors.

        4.      The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.      The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572605.1
             Case 8:20-bk-04253-CED     Doc 70     Filed 11/25/20    Page 61 of 278




        6.      The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.      The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572605.1
             Case 8:20-bk-04253-CED          Doc 70   Filed 11/25/20     Page 62 of 278




                                        INSTRUCTIONS

        1.        TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.        In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.        Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.        Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.        Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.        In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572605.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 63 of 278




        7.        Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.        Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.        If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.       Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                  4

I\15572605.1
           Case 8:20-bk-04253-CED           Doc 70   Filed 11/25/20    Page 64 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572605.1
           Case 8:20-bk-04253-CED         Doc 70    Filed 11/25/20     Page 65 of 278




                                   EXHIBIT B: REQUESTS


        REQUEST NO. 1         All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements.


        RESPONSE:


        REQUEST NO. 2         All Documents and Communications relating to Outdoor by

Design.


        RESPONSE:


        REQUEST NO. 3         All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 4         All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design and

any of the Affiliated Entities, including You.


        RESPONSE:


        REQUEST NO. 5         All Documents and Communications relating to TZY.


        RESPONSE:



I\15572605.1
                            Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 66 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
        Alliant Furniture Group, LLC (fka My Patio My Way LLC) c/o Peter Hill, Registered Agent
      5976 Executive Drive, Suite B, Fitchburg, WI 53719-5329
  To: ________________________________________________________________________________________
                                                (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material:   See attached Exhibits A and B


  PLACE       Underwood Murray, P.A., (attn: Megan W. Murray)                                                DATE AND TIME
              100 N Tampa, Suite 2325, Tampa, FL 33602
              or email mmurray@underwoodmurray.com                                                              5:00 p.m. on December 16, 2020

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                    ________________________                                 /s/ Megan W. Murray
                                                                                            ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 67 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

                                                                                       Alliant Furniture Group, LLC (fka My Patio My
X I served the subpoena by delivering a copy to the named person as follows: ____________________________________
 Way LLC) c/o Peter Hill, Registered Agent, 5976 Executive Drive, Suite B, Fitchburg, WI 53719-5329
___________________________________________________________________________________________________
 via Certified Mail
__________________________________            11/25/2020
                                   on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________
                                                                                     /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                     Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                            Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 68 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 8:20-bk-04253-CED       Doc 70      Filed 11/25/20      Page 69 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.      The terms “You” or “Your” mean Alliant Furniture Group, LLC, including Your

employees, partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.      The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.      The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); AMG International, LLC (“AMG”); B-Cool Technologies, LLC; Outdoor Brands

International, LLC; and Outdoor Innovations Group, LLC, including their members, officers,

directors, employees, partners, subsidiaries, affiliates, agents, staff members, representatives,

assignees, predecessors, or successors.

        4.      The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.      The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572605.1
             Case 8:20-bk-04253-CED     Doc 70     Filed 11/25/20    Page 70 of 278




        6.      The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.      The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572605.1
             Case 8:20-bk-04253-CED          Doc 70   Filed 11/25/20     Page 71 of 278




                                        INSTRUCTIONS

        1.        TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.        In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.        Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.        Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.        Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.        In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572605.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 72 of 278




        7.        Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.        Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.        If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.       Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                  4

I\15572605.1
           Case 8:20-bk-04253-CED           Doc 70   Filed 11/25/20    Page 73 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572605.1
           Case 8:20-bk-04253-CED         Doc 70    Filed 11/25/20     Page 74 of 278




                                   EXHIBIT B: REQUESTS


        REQUEST NO. 1         All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements.


        RESPONSE:


        REQUEST NO. 2         All Documents and Communications relating to Outdoor by

Design.


        RESPONSE:


        REQUEST NO. 3         All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 4         All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design and

any of the Affiliated Entities, including You.


        RESPONSE:


        REQUEST NO. 5         All Documents and Communications relating to TZY.


        RESPONSE:



I\15572605.1
                            Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 75 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
        AMG International LLC, c/o Peter Hill, Registered Agent
       5976 Executive Drive, Suite B, Madison, WI 53179-5329
  To: ________________________________________________________________________________________
                                                (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE Underwood Murray, P.A., (attn: Megan W. Murray)                                                      DATE AND TIME
        100 N Tampa, Suite 2325, Tampa, FL 33602                                                              5:00 p.m. on Decmeber 16, 2020
        or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                    ________________________                                 /s/ Megan W. Murray
                                                                                            ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 76 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: AMG International LLC, c/o Peter Hill, Registered Agent
                                                                              ____________________________________
   5976 Executive Drive, Suite B, Madison, WI 53179-5329
___________________________________________________________________________________________________
   via Certified Mail
__________________________________                      11/25/2020
                                             on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________
                                                                                        /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                        Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                     Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                     Tampa, FL 33602
                                                                                     mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                            Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 77 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 8:20-bk-04253-CED       Doc 70      Filed 11/25/20      Page 78 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.      The terms “You” or “Your” mean AMG International, LLC, including Your

employees, partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.      The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.      The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; B-Cool Technologies, LLC; Outdoor Brands

International, LLC; and Outdoor Innovations Group, LLC, including their members, officers,

directors, employees, partners, subsidiaries, affiliates, agents, staff members, representatives,

assignees, predecessors, or successors.

        4.      The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.      The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572605.1
             Case 8:20-bk-04253-CED     Doc 70     Filed 11/25/20    Page 79 of 278




        6.      The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.      The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572605.1
             Case 8:20-bk-04253-CED          Doc 70   Filed 11/25/20     Page 80 of 278




                                        INSTRUCTIONS

        1.        TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.        In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.        Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.        Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.        Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.        In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572605.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 81 of 278




        7.        Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.        Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.        If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.       Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                  4

I\15572605.1
           Case 8:20-bk-04253-CED           Doc 70   Filed 11/25/20    Page 82 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572605.1
           Case 8:20-bk-04253-CED         Doc 70    Filed 11/25/20     Page 83 of 278




                                   EXHIBIT B: REQUESTS


        REQUEST NO. 1         All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements.


        RESPONSE:


        REQUEST NO. 2         All Documents and Communications relating to Outdoor by

Design.


        RESPONSE:


        REQUEST NO. 3         All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 4         All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design and

any of the Affiliated Entities, including You.


        RESPONSE:


        REQUEST NO. 5         All Documents and Communications relating to TZY.


        RESPONSE:



I\15572605.1
                            Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 84 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
          B-Cool Technologies, LLC c/o Peter Hill, Registered Agent
  To:    5976 Executive Drive, Suite B, Fitchburg, WI 53179
        ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE Underwood Murray, P.A., (attn: Megan W. Murray)                                                      DATE AND TIME
        100 N Tampa, Suite 2325, Tampa, FL 33602
                                                                                                              5:00 p.m. on Decmeber 16, 2020
        or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 85 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X                                                                               B-Cool Technologies, LLC c/o Peter Hill,
   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
     Registered Agent, 5976 Executive Drive, Suite B, Fitchburg, WI 53179
___________________________________________________________________________________________________
     via Certified Mail                                    11/25/2020
__________________________________            on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________
                                                                                     /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                      Megan W. Murray
                                                                                  ________________________________________________
                                                                                   Underwood Murray, P.A.,name
                                                                                                   Printed 100 and
                                                                                                               N. Tampa
                                                                                                                   title St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                            Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 86 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 8:20-bk-04253-CED       Doc 70      Filed 11/25/20      Page 87 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.      The terms “You” or “Your” mean B-Cool Technologies, LLC, including Your

employees, partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.      The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.      The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); Outdoor Brands

International, LLC; and Outdoor Innovations Group, LLC, including their members, officers,

directors, employees, partners, subsidiaries, affiliates, agents, staff members, representatives,

assignees, predecessors, or successors.

        4.      The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.      The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572605.1
             Case 8:20-bk-04253-CED     Doc 70     Filed 11/25/20    Page 88 of 278




        6.      The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.      The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572605.1
             Case 8:20-bk-04253-CED          Doc 70   Filed 11/25/20     Page 89 of 278




                                        INSTRUCTIONS

        1.        TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.        In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.        Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.        Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.        Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.        In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572605.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 90 of 278




        7.        Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.        Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.        If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.       Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                  4

I\15572605.1
           Case 8:20-bk-04253-CED           Doc 70   Filed 11/25/20    Page 91 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572605.1
           Case 8:20-bk-04253-CED         Doc 70    Filed 11/25/20     Page 92 of 278




                                   EXHIBIT B: REQUESTS


        REQUEST NO. 1         All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements.


        RESPONSE:


        REQUEST NO. 2         All Documents and Communications relating to Outdoor by

Design.


        RESPONSE:


        REQUEST NO. 3         All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 4         All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design and

any of the Affiliated Entities, including You.


        RESPONSE:


        REQUEST NO. 5         All Documents and Communications relating to TZY.


        RESPONSE:



I\15572605.1
                            Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 93 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Jerry Camp, Jr., 2413 Sonoma Drive W., Nokomis, FL 34275
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE Underwood Murray, P.A., (attn: Megan W. Murray)                                                      DATE AND TIME
        100 N Tampa, Suite 2325, Tampa, FL 33602                                                              5:00 p.m. on December 16, 2020
        or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 94 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X                                                                              Jerry Camp, Jr.
   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
  2413 Sonoma Drive W., Nokomis, FL 34275 -AND- c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail
__________________________________                    11/25/2020
                                          on (date) ___________________    ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                                              /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                   Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                            Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 95 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 8:20-bk-04253-CED        Doc 70      Filed 11/25/20     Page 96 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.      The terms “You” or “Your” mean Jerry Camp Jr., including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.      The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.      The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.      The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.      The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
             Case 8:20-bk-04253-CED     Doc 70     Filed 11/25/20    Page 97 of 278




        6.      The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.      The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
             Case 8:20-bk-04253-CED          Doc 70   Filed 11/25/20     Page 98 of 278




                                        INSTRUCTIONS

        1.        TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.        In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.        Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.        Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.        Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.        In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
             Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 99 of 278




        7.        Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.        Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.        If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.       Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                  4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 100 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 101 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 102 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 103 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Tammy Camp, 2413 Sonoma Drive W., Nokomis, FL 34275
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE       Underwood Murray, P.A., (attn: Megan W. Murray)                                                DATE AND TIME
              100 N Tampa, Suite 2325, Tampa, FL 33602
                                                                                                               5:00 p.m. on December 16 ,2020
              or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR        /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 104 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X                                                                              Tammy Camp
   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
  2413 Sonoma Drive W., Nokomis, FL 34275 -AND- c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail
__________________________________                    11/25/2020
                                          on (date) ___________________    ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                                               /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 105 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 106 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Tammy Camp, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 107 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 108 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 109 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 110 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 111 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 112 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 113 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
        Casual Products of America, LLC c/o Peter Hill, Registered Agent
       5976 Executive Drive, Suite B, Fitchburg, WI 53179-5329
  To: ________________________________________________________________________________________
                                                 (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE Underwood Murray, P.A., (attn: Megan W. Murray)                                                      DATE AND TIME
        100 N Tampa, Suite 2325, Tampa, FL 33602
                                                                                                              5:00 p.m. on December 16, 2020
        or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                             CLERK OF COURT

                                                                                    OR       /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 114 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

                                                                                          Casual Products of America, LLC
   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
X
    c/o Peter Hill, Registered Agent, 5976 Executive Drive, Suite B, Fitchburg, WI 53179-5329
___________________________________________________________________________________________________
    via Certified Mail
__________________________________                           11/25/2020
                                               on (date) ___________________         ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                                               /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 115 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED         Doc 70     Filed 11/25/20     Page 116 of 278




                    EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                         DEFINITIONS

        1.     The terms “You” or “Your” mean Casual Products of America, LLC (“Casual

Products of America” or “CPA”), including Your employees, partners, subsidiaries, affiliates,

agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Alliant Furniture Group, LLC; AMG International, LLC

(“AMG”); B-Cool Technologies, LLC; Outdoor Brands International, LLC; and Outdoor

Innovations Group, LLC, including their members, officers, directors, employees, partners,

subsidiaries, affiliates, agents, staff members, representatives, assignees, predecessors, or

successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572605.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 117 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572605.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 118 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572605.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 119 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572605.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 120 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572605.1
          Case 8:20-bk-04253-CED         Doc 70    Filed 11/25/20     Page 121 of 278




                                   EXHIBIT B: REQUESTS


        REQUEST NO. 1         All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements.


        RESPONSE:


        REQUEST NO. 2         All Documents and Communications relating to Outdoor by

Design.


        RESPONSE:


        REQUEST NO. 3         All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 4         All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design and

any of the Affiliated Entities, including You.


        RESPONSE:


        REQUEST NO. 5         All Documents and Communications relating to TZY.


        RESPONSE:



I\15572605.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 122 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Donald Corning, 967 Carnoustie Way, Oregon, WI 53575-3924
  To:   ________________________________________________________________________________________
         c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
                                                          (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE Underwood Murray, P.A., (attn: Megan W. Murray)                                                      DATE AND TIME
        100 N Tampa, Suite 2325, Tampa, FL 33602                                                              5:00 p.m. on December 16, 2020
        or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 123 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                 Donald Corning
    967 Carnoustie Way, Oregon, WI 53575-3924 - AND-     c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail                            11/25/2020
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
        11/25/2020
Date: _______________                                                               /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 124 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 125 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Donald Corning, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 126 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 127 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 128 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 129 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 130 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 131 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 132 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Lois Corning, 967 Carnoustie Way, Oregon, WI 53575-3924
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE        Underwood Murray, P.A., (attn: Megan W. Murray)                                               DATE AND TIME
               100 N Tampa, Suite 2325, Tampa, FL 33602                                                        5:00 p.m. on December 16, 2020
               or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 133 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                 Lois Corning
    967 Carnoustie Way, Oregon, WI 53575-3924 - AND-     c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail                            11/25/2020
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                                               /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 134 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 135 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Lois Corning, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 136 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 137 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 138 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 139 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 140 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 141 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 142 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Erin Corning, 5770 Longwood Lane, Fitchburg, WI 53711
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE Underwood Murray, P.A., (attn: Megan W. Murray)                                                      DATE AND TIME
        100 N Tampa, Suite 2325, Tampa, FL 33602                                                              5:00 p.m. on Decmber 16, 2020
        or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                            /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                           Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 143 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                 Erin Corning
    5770 Longwood Lane, Fitchburg, WI 53711 - AND-       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail                             11/25/2020
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


       I declare under penalty of perjury that this information is true and correct.
         11/25/2020
Date: _______________                                              /s/ Megan W. Murray
                                                                 ________________________________________________
                                                                                                                Server’s signature
                                                                                   Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                    Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                    Tampa, FL 33602
                                                                                    mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 144 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 145 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Erin Corning, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 146 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 147 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 148 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 149 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 150 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 151 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 152 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Teresa Mueller, 5770 Longwood Lane, Fitchburg, WI 53711
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE Underwood Murray, P.A., (attn: Megan W. Murray)                                                      DATE AND TIME
        100 N Tampa, Suite 2325, Tampa, FL 33602                                                              5:00 p.m. on December 16, 2020
        or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                           Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 153 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X                                                                                Teresa Mueller
   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
    5770 Longwood Lane, Fitchburg, WI 53711 - AND-       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail                            11/25/2020
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                                             /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                   Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 154 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 155 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Teresa Mueller, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 156 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 157 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 158 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 159 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 160 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 161 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 162 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Jason Farley, 6 Payson Court, Madison, WI 53719-4719
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material:   See attached Exhibits A and B


  PLACE        Underwood Murray, P.A., (attn: Megan W. Murray)                                               DATE AND TIME
               100 N Tampa, Suite 2325, Tampa, FL 33602
                                                                                                              5:00 p.m. on Dember 16, 2020
               or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
          11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 163 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                 Jason Farley
    6 Payson Court, Madison, WI 53719-4719 - AND-        c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail                             11/25/2020
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                                               /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 164 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 165 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Jason Farley, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 166 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 167 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 168 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 169 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 170 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 171 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 172 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Kendra Farley, 6 Payson Court, Madison, WI 53719-4719
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE        Underwood Murray, P.A., (attn: Megan W. Murray)                                               DATE AND TIME
               100 N Tampa, Suite 2325, Tampa, FL 33602
                                                                                                              5:00 p.m. on December 16, 2020
               or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
          11/25/2020
  Date: _____________
                             CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 173 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                Kendra Farley
    6 Payson Court, Madison, WI 53719-4719 - AND-       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


       I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                              /s/ Megan W. Murray
                                                                 ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                    Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                    Tampa, FL 33602
                                                                                    mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 174 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 175 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Kendra Farley, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 176 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 177 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 178 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 179 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 180 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 181 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 182 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Nancy Hill, 2876 Deer Creek Run, Sun Prairie, WI 53590
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE       Underwood Murray, P.A., (attn: Megan W. Murray)                                                DATE AND TIME
              100 N Tampa, Suite 2325, Tampa, FL 33602                                                        5:00 p.m. on December 16, 2020
              or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                    ________________________                                 /s/ Megan W. Murray
                                                                                            ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 183 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                 Nancy Hill
    2876 Deer Creek Run, Sun Prairie, WI 53590 - AND-    c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail                            11/25/2020
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                                               /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                     Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                    Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                    Tampa, FL 33602
                                                                                    mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 184 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 185 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Nancy Hill, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 186 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 187 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 188 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 189 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 190 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 191 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 192 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Peter Hill, 2876 Deer Creek Run, Sun Prairie, WI 53590
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

               Underwood Murray, P.A., (attn: Megan W. Murray)
  PLACE                                                                                                      DATE AND TIME
               100 N Tampa, Suite 2325, Tampa, FL 33602
               or email mmurray@underwoodmurray.com                                                            5:00 p.m. on December 16, 2020


      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 193 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                Peter Hill
    2876 Deer Creek Run, Sun Prairie, WI 53590 - AND-   c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail                             11/25/2020
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
         11/25/2020
Date: _______________                                                                /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                     Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                    Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                    Tampa, FL 33602
                                                                                    mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 194 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20   Page 195 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Peter Hill, including Your employees, partners,

subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 196 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 197 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 198 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 199 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 200 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 201 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 202 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Steven Hornaday
       6129 55th Avenue Cir E., Bradenton, FL 34203-9755
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE Underwood Murray, P.A., (attn: Megan W. Murray)                                                      DATE AND TIME
        100 N Tampa, Suite 2325, Tampa, FL 33602                                                               5:00 p.m. on December 16, 2020
        or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
          11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 203 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                Steven Hornaday
    6129 55th Avenue Cir E., Bradenton, FL 34203-9755
___________________________________________________________________________________________________
        via Certified Mail
__________________________________                      11/25/2020
                                            on (date) ___________________  ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________                                                              /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                    Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                    Tampa, FL 33602
                                                                                    mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 204 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED         Doc 70     Filed 11/25/20     Page 205 of 278




                    EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                         DEFINITIONS

        1.     The terms “You” or “Your” mean Steven Hornaday, including Your agents, staff

members, and representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15571757.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 206 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15571757.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 207 of 278




                                        INSTRUCTIONS

        1.       Plaintiffs seek the production of the Documents set forth in the numbered

Requests below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15571757.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 208 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15571757.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 209 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15571757.1
          Case 8:20-bk-04253-CED           Doc 70    Filed 11/25/20      Page 210 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents relating to Defendants’ tax returns, tax

withholdings, and tax filings, including IRS Form W-2, Form W-3, Form W-4, Form 940, Form

941, Form 943, or any other documents relating to taxes paid by, to, or for the benefit of Outdoor

by Design or any of the Affiliated Entities dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to financial statements dating back to

January 1, 2017.


        RESPONSE:


        REQUEST NO. 3          All receipts, invoices, and other documents provided to You by

members or employees of Outdoor by Design to enable an accounting of Outdoor by Design’s

finances dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 4          All Documents or Communications from or with members,

employees, agents, or representatives of Outdoor by Design relating to Outdoor by Design’s tax

returns, financial statements, financial condition, or transfer to or from any third parties including

the Affiliated Entities and any Bankruptcy Creditor dating back to January 1, 2017.


        RESPONSE:




I\15571757.1
          Case 8:20-bk-04253-CED        Doc 70      Filed 11/25/20    Page 211 of 278




        REQUEST NO. 5         All Documents relating to any direct or indirect transfers of money

or other items of value by, for, or between Outdoor by Design and any of the Affiliated Entities

or Bankruptcy Creditors dating back to January 1, 2017.


        RESPONSE:




                                                7

I\15571757.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 212 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
        Outdoor Brands International, LLC c/o Jerry Camp, Registered Agent
       7839 Fruitville Road, Sarasota, FL 34240
  To: ________________________________________________________________________________________
                                                (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE        Underwood Murray, P.A., (attn: Megan W. Murray)                                               DATE AND TIME
               100 N Tampa, Suite 2325, Tampa, FL 33602                                                       5:00 p.m. on December 16, 2020
               or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
         11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                    ________________________                                 /s/ Megan W. Murray
                                                                                            ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 213 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X                                                                                   Outdoor Brands International, LLC
   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
    c/o Jerry Camp, Registered Agent, 7839 Fruitville Road, Sarasota, FL 34240
___________________________________________________________________________________________________
    via Certified Mail
__________________________________                          11/25/2020
                                             on (date) ___________________     ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


       I declare under penalty of perjury that this information is true and correct.
          11/25/2020
Date: _______________                                              /s/ Megan W. Murray
                                                                 ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 214 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED          Doc 70    Filed 11/25/20     Page 215 of 278




                    EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Outdoor Brands International, LLC, including

Your employees, partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; and Outdoor Innovations Group, LLC, including their members, officers,

directors, employees, partners, subsidiaries, affiliates, agents, staff members, representatives,

assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572605.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 216 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572605.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 217 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572605.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 218 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572605.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 219 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572605.1
          Case 8:20-bk-04253-CED         Doc 70    Filed 11/25/20     Page 220 of 278




                                   EXHIBIT B: REQUESTS


        REQUEST NO. 1         All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements.


        RESPONSE:


        REQUEST NO. 2         All Documents and Communications relating to Outdoor by

Design.


        RESPONSE:


        REQUEST NO. 3         All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 4         All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design and

any of the Affiliated Entities, including You.


        RESPONSE:


        REQUEST NO. 5         All Documents and Communications relating to TZY.


        RESPONSE:



I\15572605.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 221 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
        Outdoor Innovations Group, LLC c/o Casual Products of America, LLC, its Registered Agent
       5976 Executive Drive, Suite B, Fitchburg, WI 53179-5329
  To: ________________________________________________________________________________________
                                                 (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE       Underwood Murray, P.A., (attn: Megan W. Murray)                                                DATE AND TIME
              100 N Tampa, Suite 2325, Tampa, FL 33602                                                        5:00 p.m. on December 16, 2020
              or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
          11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 222 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

                                                                                        Outdoor Innovations Group, LLC
   I served the subpoena by delivering a copy to the named person as follows: ____________________________________
X
    c/o Casual Products of America, LLC, its Registered Agent, 5976 Executive Drive, Suite B, Fitchburg, WI 53179-5329
___________________________________________________________________________________________________
    via Certified Mail
__________________________________                         11/25/2020
                                              on (date) ___________________        ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
        11/25/2020
Date: _______________                                                              /s/ Megan W. Muray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                    Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                    Tampa, FL 33602
                                                                                    mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 223 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED          Doc 70    Filed 11/25/20     Page 224 of 278




                    EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Outdoor Innovations Group, LLC, including

Your employees, partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; and Outdoor Brands International, LLC, including their members, officers,

directors, employees, partners, subsidiaries, affiliates, agents, staff members, representatives,

assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572605.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 225 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572605.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 226 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572605.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 227 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572605.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 228 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572605.1
          Case 8:20-bk-04253-CED         Doc 70    Filed 11/25/20     Page 229 of 278




                                   EXHIBIT B: REQUESTS


        REQUEST NO. 1         All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements.


        RESPONSE:


        REQUEST NO. 2         All Documents and Communications relating to Outdoor by

Design.


        RESPONSE:


        REQUEST NO. 3         All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 4         All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design and

any of the Affiliated Entities, including You.


        RESPONSE:


        REQUEST NO. 5         All Documents and Communications relating to TZY.


        RESPONSE:



I\15572605.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 230 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Jody Shapiro, 31 New Jersey, Huntington Station, NY 11746
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE       Underwood Murray, P.A., (attn: Megan W. Murray)                                                DATE AND TIME
              100 N Tampa, Suite 2325, Tampa, FL 33602
                                                                                                              5:00 p.m. on December 16, 2020
              or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
          11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 231 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                 Jody Shapiro
    31 New Jersey, Huntington Station, NY 11746 - AND- c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail
__________________________________                      11/25/2020
                                            on (date) ___________________   ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


       I declare under penalty of perjury that this information is true and correct.
        11/25/2020
Date: _______________                                               /s/ Megan W. Murray
                                                                 ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 232 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 233 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Jody Shapiro, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 234 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 235 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 236 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 237 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 238 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 239 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 240 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Norman Shapiro, 31 New Jersey, Huntington Station, NY 11746
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE       Underwood Murray, P.A., (attn: Megan W. Murray)                                                DATE AND TIME
              100 N Tampa, Suite 2325, Tampa, FL 33602
                                                                                                               5:00 p.m. on December 16, 2020
              or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
          11/25/2020
  Date: _____________
                             CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 241 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                               Norman Shapiro
    31 New Jersey, Huntington Station, NY 11746 - AND- c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail
                                                        11/25/2020
__________________________________          on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
        11/25/2020
Date: _______________                                                               /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                   Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 242 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 243 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Norman Shapiro, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 244 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 245 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 246 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 247 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 248 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 249 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 250 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Ashley Thomas, 2514 Prairie Road, Madison, WI 57311
       c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
  To: ________________________________________________________________________________________
                                               (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE       Underwood Murray, P.A., (attn: Megan W. Murray)                                                DATE AND TIME
              100 N Tampa, Suite 2325, Tampa, FL 33602
                                                                                                              5:00 p.m. on December 16, 2020
              or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
          11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR
                                                                                             /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 251 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                Ashley Thomas
    2514 Prairie Road, Madison, WI 57311 - AND-         c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail                              11/25/2020
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


       I declare under penalty of perjury that this information is true and correct.
        11/25/2020
Date: _______________                                             /s/ Megan W. Murray
                                                                 ________________________________________________
                                                                                                                Server’s signature
                                                                                    Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 252 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 253 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Ashley Thomas, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 254 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 255 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 256 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 257 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 258 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 259 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 260 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Michael Thomas, 2514 Prairie Road, Madison, WI 57311
  To:    c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
        ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE       Underwood Murray, P.A., (attn: Megan W. Murray)                                                DATE AND TIME
              100 N Tampa, Suite 2325, Tampa, FL 33602                                                        5:00 p.m. on December 16, 2020
              or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
          11/25/2020
  Date: _____________
                                    CLERK OF COURT

                                                                                    OR        /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 261 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                 Michael Thomas
    2514 Prairie Road, Madison, WI 57311 - AND-          c/o Kevin J. Palmersheim, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail                              11/25/2020
__________________________________ on (date) ___________________ ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and correct.
       11/25/2020
Date: _______________
                                                                                    /s/ Megan W. Murray
                                                                                  ________________________________________________
                                                                                                                Server’s signature
                                                                                   Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                    Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                    Tampa, FL 33602
                                                                                    mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 262 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED           Doc 70     Filed 11/25/20     Page 263 of 278




                     EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                          DEFINITIONS

        1.     The terms “You” or “Your” mean Michael Thomas, including Your employees,

partners, subsidiaries, affiliates, agents, staff members, or representatives.

        2.     The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.     The term “Affiliated Entities” means, collectively, Z Outdoor Living, LLC (“Z

Outdoor Living”); AFG, LLC; Casual Products of America, LLC (“Casual Products of America”

or “CPA”); Alliant Furniture Group, LLC; AMG International, LLC (“AMG”); B-Cool

Technologies, LLC; Outdoor Brands International, LLC; and Outdoor Innovations Group, LLC,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        4.     The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.     The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 264 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 265 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572241.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 266 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572241.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 267 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572241.1
          Case 8:20-bk-04253-CED          Doc 70     Filed 11/25/20     Page 268 of 278




                                    EXHIBIT B: REQUESTS


        REQUEST NO. 1          All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements

dating back to January 1, 2017.


        RESPONSE:


        REQUEST NO. 2          All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 3          All Documents and Communication relating to the ownership of

Outdoor by Design, including changes in ownership over time and the reasons therefor.


        RESPONSE:


        REQUEST NO. 4          All Documents and Communications relating to the Affiliated

Entities, including any direct or indirect transfers of money or other items of value by, for, or

between Outdoor by Design, including You or any of its other members, and any of the

Affiliated Entities.


        RESPONSE:




I\15572241.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20    Page 269 of 278




        REQUEST NO. 5        All Documents and Communications relating to transfers from

Outdoor by Design to You or any other member, or family member of any member, of Outdoor

by Design.


        RESPONSE:


        REQUEST NO. 6        All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design,

including You or any of its other members, and its Bankruptcy Creditors.


        RESPONSE:




                                               7

I\15572241.1
                           Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 270 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

                                      UNITED STATES BANKRUPTCY COURT
                Middle                                    Florida, Tampa Division
  _________________________________________ District of _________________________________________
        Outdoor By Design LLC
In re __________________________________________
                                    Debtor
                                                                                               8:20-bk-04253-CED
                                                                                     Case No. _____________________
          (Complete if issued in an adversary proceeding)
                                                                                     Chapter ___________
                                                                                              11
_________________________________________
                                    Plaintiff
                         v.                                                          Adv. Proc. No. ________________
__________________________________________
                                  Defendant

         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS OR TO PERMIT
         INSPECTION OF PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)
         Z Outdoor Living, LLC
  To:    c/o Kevin J. Palmersheim, Registered Agent, 1424 N. High Point Rd., Middleton, WI 53562
        ________________________________________________________________________________________
                                                          (Name of person to whom the subpoena is directed)

  X  Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: See attached Exhibits A and B

  PLACE Underwood Murray, P.A., (attn: Megan W. Murray)                                                      DATE AND TIME
        100 N Tampa, Suite 2325, Tampa, FL 33602                                                               5:00 p.m. on December 16, 2020
        or email mmurray@underwoodmurray.com

      Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
  PLACE                                                                                                      DATE AND TIME




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
  attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a
  subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
  doing so.
           11/25/2020
  Date: _____________
                             CLERK OF COURT

                                                                                    OR
                                                                                              /s/ Megan W. Murray
                                    ________________________                                ________________________
                                    Signature of Clerk or Deputy Clerk                            Attorney’s signature

  The name, address, email address, and telephone number of the attorney representing (name of party) Taizhou Yuanda Investment
  ____________________________
   Group Co., Ltd., et al. ("TZY")   , who issues or requests this subpoena, are:

                                   Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
  inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
  the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                         Case 8:20-bk-04253-CED                       Doc 70         Filed 11/25/20            Page 271 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

X  I served the subpoena by delivering a copy to the named person as follows: ____________________________________
                                                                                     Z Outdoor Living, LLC
    c/o Kevin J. Palmersheim, Registered Agent, 1424 N. High Point Rd., Middleton, WI 53562
___________________________________________________________________________________________________
        via Certified Mail
__________________________________                      11/25/2020
                                            on (date) ___________________         ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________ .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


       I declare under penalty of perjury that this information is true and correct.
        11/25/2020
Date: _______________
                                                                     /s/ Megan W. Murray
                                                                 ________________________________________________
                                                                                                                Server’s signature
                                                                                      Megan W. Murray
                                                                                  ________________________________________________
                                                                                                             Printed name and title
                                                                                   Underwood Murray, P.A., 100 N. Tampa St., Suite 2325
                                                                                   Tampa, FL 33602
                                                                                   mmurray@underwoodmurray.com
                                                                                  ________________________________________________
                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                           Case 8:20-bk-04253-CED                         Doc 70      Filed 11/25/20            Page 272 of 278
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
          Case 8:20-bk-04253-CED         Doc 70     Filed 11/25/20     Page 273 of 278




                      EXHIBIT A: DEFINITIONS AND INSTRUCTIONS

                                         DEFINITIONS

        1.       The terms “You” or “Your” mean Z Outdoor Living, LLC (“Z Outdoor Living”),

including Your employees, partners, subsidiaries, affiliates, agents, staff members, or

representatives.

        2.       The term “TZY” means, collectively, Taizhou Yuanda Investment Group Co.,

Ltd., Taizhou Yuanda Furniture Co., Ltd., and Taizhou Yuanda Travelling Articles Co., Ltd.,

including their members, officers, directors, employees, partners, subsidiaries, affiliates, agents,

staff members, representatives, assignees, predecessors, or successors.

        3.       The term “Affiliated Entities” means, collectively, AFG, LLC; Casual Products of

America, LLC (“Casual Products of America” or “CPA”); Alliant Furniture Group, LLC; AMG

International, LLC (“AMG”); B-Cool Technologies, LLC; Outdoor Brands International, LLC;

and Outdoor Innovations Group, LLC, including their members, officers, directors, employees,

partners, subsidiaries, affiliates, agents, staff members, representatives, assignees, predecessors,

or successors.

        4.       The term “Bankruptcy Creditors” means, collectively, any individual or entity

listed as a creditor on Outdoor by Design’s bankruptcy filings.

        5.       The terms “concerning,” “relating to,” “related to,” “referring or relating to,”

“relate to,” or “refer to,” “referencing,” mean to address, comprise, consider, reflect, record,

reference, memorialize, mention, describe, discuss, contradict, evaluate, consider, review,

pertain to, summarize, or report on the subject matter of the Request or to have been created,

generated, or maintained in connection with or as a result of the subject matter of the Request.




I\15572605.1
          Case 8:20-bk-04253-CED        Doc 70     Filed 11/25/20   Page 274 of 278




        6.     The term “communication(s)” means any conveyance, disclosure, transfer,

transmittal, or exchange of oral or written information (in the form of facts, ideas, inquiries,

or otherwise) between or among one or more persons or entities.

        7.     The terms “Document” and “Documents” include any written, printed, typed,

photocopied, photographed, recorded, or otherwise reproduced or stored communication or

representation, whether comprised of letters, words, numbers, data, pictures, sounds, or

symbols, or any combination thereof. The terms include also, without limitation,

correspondence, memoranda, notes, records, letters, envelopes, telegrams, messages, studies,

analyses, contracts, agreements, working papers, accounts, analytical records, reports, and/or

summaries of investigations, press releases, comparisons, books, calendars, diaries, articles,

magazines, newspapers, booklets, brochures, pamphlets, circulars, bulletins, notices,

drawings, diagrams, instructions, notes of meetings or communications, electronic

mail/messages and/or email, texts, instant messaging, questionnaires, surveys, charts, graphs,

photographs, films, tapes, disks, data cells, print-outs of information stored or maintained by

electronic data processing or word processing equipment, and all other data compilations from

which information can be obtained, including, without limitation, thumb drives, external hard

drives, electromagnetically sensitive storage media such as CDs, DVDs, memory sticks,

floppy disks, hard disks, and magnetic tapes. The term “Document” also means every copy of

a document where such copy is not an identical duplicate of the original.




                                               2

I\15572605.1
          Case 8:20-bk-04253-CED          Doc 70      Filed 11/25/20     Page 275 of 278




                                        INSTRUCTIONS

        1.       TZY seeks the production of the Documents set forth in the numbered Requests

below that are in Your possession, custody, or control.

        2.       In construing these Requests, You shall give effect to the Definitions set forth

above. The Definitions apply whether or not the defined term is capitalized in the Request.

        3.       Undefined words and terms should be given their common meaning. If You are

unsure of the definition of a particular word or term that is not defined in the Definitions set forth

above, You shall use the definition that You believe to be the most accurate and state that

definition in Your response.

        4.       Each Request for documents shall be construed independently and no Request

shall be viewed as limiting the scope of any other Request.

        5.       Where the context in the Requests makes it appropriate, each singular word shall

include its plural and each plural word shall include its singular. The words “any,” “and,” and

“or” shall be construed either disjunctively or conjunctively as necessary to bring within the

scope of the discovery all responses that might otherwise be construed to be outside its scope.

Each of the following words includes the meaning of every other word: “each,” “every,” “all,”

and “any.” The present tense shall be construed to include the past tense, and the past tense shall

be construed to include the present tense.

        6.       In responding to these Requests, You shall furnish such information and

documents in Your possession, custody, or control, including information that is in the

possession, custody, or control of Your agents, investigators, consultants, and (subject to any

otherwise applicable privileges) attorneys.




                                                  3

I\15572605.1
          Case 8:20-bk-04253-CED         Doc 70      Filed 11/25/20    Page 276 of 278




        7.       Documents produced shall be numbered consecutively, with a prefix identifying

the name of the producing entity. For each Document produced, indicate the custodian from

whose custody or possession that Document was collected.

        8.       Electronically stored information (“ESI”) shall be produced in native form, with

original metadata. Each production of ESI shall be accompanied by a metadata load file that

contains links to the produced files via “Native Link” data values, as well as the original file

name, and file path. Each native file shall be renamed with a Bates number and delivered

sequentially without gaps. Any ESI that is not text-searchable in native form shall be rendered

with OCR software to produce searchable text. Any hard copy documents scanned or otherwise

converted to electronic form and produced in electronic form shall be produced as single page

TIFF images with document-level (multi-page) searchable text (.TXT) files, rendered with OCR

software. The source of the documents (e.g., hard copy, scanned documents) shall be identified.

Load files for such productions shall include document breaks which indicate the start and stop

of each Document, and sequential Bates numbering without gaps.

        9.       If You object to any part of a Request, set forth the basis for Your objection and

respond to all parts of the Request to which You do not object.

        10.      Each Document requested herein must be produced in its entirety, regardless of

whether You consider the entire Document to be relevant or responsive to these Requests. If You

have redacted any portion of a Document, stamp the word “redacted” on each page of the

Document that You have redacted. Privileged redactions must be included in a privilege log (per

Instruction 11, below); non-privileged redactions must also be included in a log describing the

basis for the redaction.




                                                 4

I\15572605.1
          Case 8:20-bk-04253-CED            Doc 70   Filed 11/25/20   Page 277 of 278




        11.      If any Document is withheld from production, in whole or in part, based on a

claim of privilege, provide a privilege log, which, at a minimum, shall specify, as to each

Document:

               a. Author(s);

               b. Addressee(s) and recipient(s) of the Document, including Persons copied

                   (cc'd) or blind-copied (bcc'd) on any transmittal of the Document;

               c. Your basis for withholding the Document, including the specific nature of the

                   Date of the Document and, if applicable, any transmittal(s);

               d. The specific privilege or protection from disclosure asserted;

               e. A description of the subject matter of the Document sufficient to allow

                   Defendants and the Court to assess the applicability of the privilege or

                   protection asserted;

               f. The Bates page range or page length of the Document; and

               g. The Request(s) to which the Document is responsive.

        12.      If no document responsive to a Request exists, please state so in Your response.

        13.      The relevant time period for these Requests is from January 1, 2017 through the

date of these Requests, unless otherwise stated. Your answers shall include responsive

documents created, sent, or received during that period. Defendants reserve the right to amend or

revise the relevant time period if the Court orders discovery from a different time period or the

parties agree to a different time period.




                                                 5

I\15572605.1
          Case 8:20-bk-04253-CED         Doc 70    Filed 11/25/20     Page 278 of 278




                                   EXHIBIT B: REQUESTS


        REQUEST NO. 1         All Documents and Communications relating to the financial

condition of Outdoor by Design, including but not limited to tax returns and financial statements.


        RESPONSE:


        REQUEST NO. 2         All Documents and Communications relating to Outdoor by

Design.


        RESPONSE:


        REQUEST NO. 3         All Documents and Communications relating to capital

contributions, loans, donations, or other items of value provided by You to Outdoor by Design

regardless of whether You expected to be compensated or not, including documents sufficient to

reflect the amount and terms of those contributions, donations, or loans, any payments made on

those loans, and the current repayment status.


        RESPONSE:


        REQUEST NO. 4         All Documents and Communications relating to any direct or

indirect transfers of money or other items of value by, for, or between Outdoor by Design and

any of the Affiliated Entities, including You.


        RESPONSE:


        REQUEST NO. 5         All Documents and Communications relating to TZY.


        RESPONSE:



I\15572605.1
